DETAILED ACTION
In a communication received on 16 November 2020, applicants amended claims 1, 4, 6-8, 11, 13-15, 17, 18, and 20.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 8, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (US 2014/0301387 A1) in view of Yang et al. (US 2015/0263864 A1).

With respect to claim 1, Subramanian discloses: a migration method, comprising:

determining, by the first TR, whether the host has migrated to or away from the first TR by determining whether the RLOC of the second TR is same as an RLOC of the first TR based on the mapping of the map notify message (i.e., SGR 140-1 determines that the VM EID and Datacenter RLOC do not match its own and therefore removes VM from its internal routing table in Subramanian, ¶0022); and
determining that the host has migrated away from the first TR by determining that the RLOC of the second TR is different from the RLOC of the first TR (i.e., VM migrates away from SGR data center which causes a MAP-NOTIFY message sent to SGR, SGR deletes VM from routing table because the EID-RLOC mapping in the map notify message indicates the VM is no longer associated with the SGR in Subramanian, ¶0022).
Subramanian discloses sending a notification message to first-hop routers associated with internal routing table of SGR to update the mapping and indicate that the VM with the EID has migrated away (¶0022).  Subramanian do(es) not explicitly disclose sending an SMR message to TR's in a list.  Yang, in order to in order to provide fast convergence for LISP multicast when a source has migrated which improves scalability and prevents dropping of multicast traffic (¶0015), discloses:
determining, by the first TR, an RLOC of a respective remote TR from a list of remote TRs (i.e., performing lookup for RLOC and placing RLOC in destination field to address other 
sending, by the first TR, a Solicit Map Request (SMR) message to the respective remote TR using the RLOC of the remote TR to notify the remote TR that the host has migrated away from the first TR to the second TR (i.e., sending an SMR message due to a host moving to downstream tunnel routers, the routers sent an SMR correspond to a multicast tree that is formed in Yang, ¶0023, ¶0033).
Based on Subramanian in view of Yang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Yang to improve upon those of Subramanian in order to in order to provide fast convergence for LISP multicast when a source has migrated which improves scalability and prevents dropping of multicast traffic.

With respect to claim 8, the limitation(s) of claim 8 are similar to those of claim(s) 1.  Therefore, claim 8 is rejected with the same reasoning as claim(s) 1.


Claims 2, 3, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (US 2014/0301387 A1) in view of Yang et al. (US 2015/0263864 A1), and further in view of Xiaopu et al. (US 2016/0065531 A1).

With respect to claim 2, Subramanian and Yang do(es) not explicitly disclose the following.  Xiaopu, in order to monitor traffic information for an EID (abstract) discloses: the method of claim 1, wherein the map notify message is received from a Map Server (MS) that stores the mapping (i.e., map server as taught by map server notifies emigration router of new location of the EID in Xiaopu, ¶0026).


With respect to claim 3, Subramanian and Yang do(es) not explicitly disclose the following.  Xiaopu, in order to monitor traffic information for an EID (abstract) discloses: the method of claim 1, wherein the first TR and the second TR in a same extended Local Area Network (LAN), and wherein the map notify message is received from the second TR (i.e., within a network, mapping server or immigration TR may notify emigration TR as taught by map server notifies emigration router of new location of the EID over an IP network in Xiaopu, ¶0026, fig. 5).
Based on Subramanian in view of Yang, and further in view of Xiaopu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Xiaopu to improve upon those of Subramanian in order to monitor traffic information for an EID.

With respect to claim 9, the limitation(s) of claim 9 are similar to those of claim(s) 2.  Therefore, claim 9 is rejected with the same reasoning as claim(s) 2.
With respect to claim 10, the limitation(s) of claim 10 are similar to those of claim(s) 3.  Therefore, claim 10 is rejected with the same reasoning as claim(s) 3.


Claims 4, 7 11, 14, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (US 2014/0301387 A1) in view of Hu (US 2012/0144031 A1).

With respect to claim 4, Subramanian discloses: a migration method, comprising:
receiving, by a first Tunnel Router (TR), a packet from a host, wherein the packet includes an Endpoint Identity (EID) of the host as a source address (i.e., FHR router receives, from a VM, a packet with newly connected VM's ip address and EID  in Subramanian, ¶0020);
in response to determining that the mapping is absent in the mapping repository, determining that the host has migrated to the first TR (i.e., notifying SGR of EID of VM and RLOC of FHR corresponding to the FHR mapping the VM to its RLOC because the VM is newly connected in Subramanian, ¶0021); and
sending, by the first TR, a Solicit Map Request (SMR) message to the remote TR to instruct the remote TR to request for the RLOC of the first TR. (i.e., sending a solicit map request message to an external tunnel router to perform a map request and receive the mapping of the VM EID and the RLOC of the router with newly connected VM in Subramanian, ¶0023).
Subramanian discloses sending a solicit map request message to an external tunnel router to perform a map request and receive the mapping of the VM EID and the RLOC of the router with newly connected VM (¶0023).  Subramanian do(es) not explicitly disclose the following.  Hu, in order to improve routing of packets by encapsulation of an upper routing layer without modifying the underlying IP information (¶0004), discloses:
searching for a mapping between the EID in the packet and a Routing Locator (RLOC) of the first TR in a mapping repository of the first TR (i.e., searching for the RLOC mapping based on a given EID in a received packet in Hu, ¶0005); and
determining that the host is in correspondence with a remote host via the remote TR by determining that a destination address of the packet corresponds to an RLOC of the 
Based on Subramanian in view of Hu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hu to improve upon those of Subramanian in order to improve routing of packets by encapsulation of an upper routing layer without modifying the underlying IP information.

With respect to claim 7, Subramanian discloses sending a solicit map request message to an external tunnel router to perform a map request and receive the mapping of the VM EID and the RLOC of the router with newly connected VM (¶0023).  Subramanian do(es) not explicitly disclose the following.  Hu, in order to improve routing of packets by encapsulation of an upper routing layer without modifying the underlying IP information (¶0004), discloses: the method according to claim 4, further comprising: in response to determining that the mapping is present in the mapping repository, determining whether a second mapping between the destination address of the packet and the RLOC of the remote TR is present in the mapping repository (i.e., determining an RLOC of a destination tunnel router based on the destination EID in a received packet in Hu, ¶0005).
Based on Subramanian in view of Hu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hu to improve upon those of Subramanian in order to improve routing of packets by encapsulation of an upper routing layer without modifying the underlying IP information.

With respect to claim 11, the limitation(s) of claim 11 are similar to those of claim(s) 4.  Therefore, claim 11 is rejected with the same reasoning as claim(s) 4.

With respect to claim 14, the limitation(s) of claim 14 are similar to those of claim(s) 7.  Therefore, claim 14 is rejected with the same reasoning as claim(s) 7.

With respect to claim 16, Subramanian further discloses: the method of claim 4, wherein the first TR and a second TR are in a same extended Local Area Network (LAN), and wherein the host has migrated from the second TR to the first TR (i.e., VM moved from west to east data center in section 0022 and fig. 3).

With respect to claim 17, Subramanian further discloses the method of claim 16, further comprising sending, to the second TR, a map notify message comprising a mapping between the EID of the host and the RLOC of the first TR (i.e., mapping system sends MAP-NOTIFY to inform of the move of the VM in section 0022).

With respect to claim 19, Subramanian further discloses: the TR of claim 11, wherein the TR and a second TR are in a same extended Local Area Network (LAN), and wherein the host has migrated from the second TR to the TR (i.e., VM moved from west to east data center in section 0022 and fig. 3).

With respect to claim 20, Subramanian further discloses: the TR of claim 19, wherein the method further comprises sending, to the second TR, a map notify message indicating comprising a mapping between the EID of the host and the RLOC of the TR (i.e., mapping system sends MAP-NOTIFY to inform of the move of the VM in section 0022).


Claims 5, 6, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable Subramanian et al. (US 2014/0301387 A1) in view of Hu (US 2012/0144031 A1), and further in view of Farinacci et al. (Farinacci et al., "The Locator/ID Separation Protocol (LISP)", January 2013, Internet Engineering Task Force (IETF), RFC 6830, accessed on 6/10/2019).

With respect to claim 5, Subramanian and Hu do(es) not disclose notification of map requests between ingress and egress routers.  Farinacci, in order to achieve scalability improvements over conventional internet routing due to explosive growth of new sites (page 3 paragraph 1), teaches: the method of claim 4, further comprising:
receiving, by the first TR, a map request message comprising the RLOC of the remote TR and an EID of the remote host associated with the remote TR (i.e., map request received as taught by ETR receives Map-Request in Farinacci, page 13); and
sending, by the first TR, a map response message comprising the EID of the host and the RLOC of the first TR to the remote TR (i.e., response to map request as taught by ITR receives Map-Reply Message in Farinacci, page 13).
Based on Subramanian in view of Hu, and further in view of Farinacci, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Farinacci to improve upon those of Subramanian in order to achieve scalability improvements over conventional internet routing due to explosive growth of new sites.

With respect to claim 6, Park and Yang do(es) not disclose notification of map requests between ingress and egress routers.  Farinacci, in order to achieve scalability improvements over conventional internet routing due to explosive growth of new sites (page 3 paragraph 1), teaches: the method of claim 5, further comprising: receiving, by the first TR, a second packet from the remote TR based on the 
Based on Park in view of Yang, and further in view of Farinacci, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Farinacci to improve upon those of Subramanian in order to achieve scalability improvements over conventional internet routing due to explosive growth of new sites.

With respect to claim 12, the limitation(s) of claim 12 are similar to those of claim(s) 5.  Therefore, claim 12 is rejected with the same reasoning as claim(s) 5.
With respect to claim 13, the limitation(s) of claim 13 are similar to those of claim(s) 6.  Therefore, claim 13 is rejected with the same reasoning as claim(s) 6.


Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (US 2014/0301387 A1) in view of Yang et al. (US 2015/0263864 A1), and further in view of Kawasaki et al. (US 6,519,650 B1).

With respect to claim 15, Subramanian and Yang do(es) not disclose determining whether RLOC is the same as its own.  Kawasaki, in order to implement a system of interconnecting modules via a table of corresponding path identifiers (col. 14 lines 22-34), teaches: the method of claim 1, wherein determining whether the RLOC of the second TR is same as the RLOC of the first TR further comprises comparing a local mapping in  a map repository of the first TR with the mapping of the map notify 
Based on Subramanian in view of Yang, and further in view of Kawasaki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kawasaki to improve upon those of Subramanian in order to implement a system of interconnecting modules via a table of corresponding path identifiers.

With respect to claim 18, the limitation(s) of claim 18 are similar to those of claim(s) 15.  Therefore, claim 18 is rejected with the same reasoning as claim(s) 15.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446.  The examiner can normally be reached on Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sherman Lin
3/13/2021

/S. L./Examiner, Art Unit 2447    

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447